PCIJ_AB_56_HungaroCzechoslovakMixedTribunal_CSK_HUN_1933-05-12_ORD_01_DI_00_FR.txt. 1033.
Le i mai.

Réie général
n° 51, 54, 56, 57-

 

162

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ORDONNANCE RENDUE LE rz MAI 1933

VINGT-HUITIEME SESSION (EXTRAORDINAIRE)

12 mai 1933.

APPELS CONTRE CERTAINS JUGEMENTS
DU TRIBUNAL ARBITRAL MIXTE
HUNGARO.-TCHECOSLOVAQUE

Présents : MM. ADATCt, Président; GUERRERO, Vice-Président ; le
baron ROLIN-JAEQUEMYNS, le comte RosTWOROWSKI,
MM. FROMAGEOT, ANzILoTTI, URRUTIA, sir CECIL Hursr,
MM. ScHGckinc, NEGuULESCO, Jhr. van EYSINGA,
M. WANG, juges.

La Cour permanente de Justice internationale,

ainsi composée,
après délibéré en Chambre du Conszil,

Rend l'ordonnance suivante :

Vu l'article 48 du Statut de la Cour;

Vu l'article 61 du Règlement de la Cour;

Vu la requête du 7 juillet 1932, enregistrée au Greffe le
11 juillet, du Gouvernement de la République tchécoslovaque
« concernant l'appel contre les jugements rendus le 21 décembre
1931 par le Tribunal arbitral mixte hungaro-tchécoslovaque
en matiére de la compétence dans les affaires n° 321
{Alexandre Semsey et cons. c/ Etat tchécoslovaque) et n° 752

(Wilhelm Fodor c/ Etat tchécoslovaque) »;

4

 
 

163 T. A. M. HUNGARO-TCHECOSLOVAQUE

Vu la requête du 20 juillet 1932, enregistrée au Grefte
le 25 juillet, du Gouvernement de la République tchécoslo-
vaque « concernant l'appel contre le jugement rendu le
13 avril 1932 par le Tribunal arbitral mixte hungaro-tchécoslo-
vaque sur le fond de l'affaire n° 127 (Ungarische Hanf- und
Flachsindustrie c] 1) Etat tchécoslovaque, 2) Union des filateurs
du lin) a> ,

Vu les ordonnances des 18 et 28 juillet 1932, par lesquelles
la Cour a respectivement fixé dans chacune desdites affaires les
délais pour la présentation des mémoires et contre-mémoires ;

Vu les actes déposés au nom du Gouvernement hongrois
le 24 octobre 1932, par lesquels ledit Gouvernement oppose
des exceptions préliminaires À chacune des deux requêtes
déposées par le Gouvernement tchécoslovaque ;

Vu l'ordonnance du 26 octobre 1932, par laquelle la Cour
a joint les exceptions préliminaires opposées dans les deux
instances et fixé le délai dans lequel le Gouvernement tchéco-
slovaque avait à leur sujet la faculté de présenter un
exposé écrit ;

Considérant que, dans ces conditions, lesdites affaires, en ce
qui concerne les exceptions jointes, se sont trouvées en état
je 16 janvier 1933 et ont été fixées au g mai 1933 pour étre
plaidées ;

Considérant que, par lettre datée de Prague, le 8 avril
1933, et enregistrée au Greffe le 11 avril suivant, l'agent du
Gouvernement tchécoslovaque près la Cour dans les affaires
dont il s'agit a informé celle-ci que ledit Gouvernement « se
désiste des instances d'appel » introduites par les requêtes
susmentionnées des 7 et 20 juillet 1932 et l'a priée de « vou-
loir bien prendre les mesures appropriées en vue de la radia-
tion desdites affaires de son rôle »:

Considérant que, dûment informé de la teneur de la lettre
du 8 avril 1933 de l'agent du Gouvernement tchécosiovaque,
l'agent du Gouvernement hongrois, par lettre au Greffñier datée
du 18 avril 1933, a déclaré que le Gouvernement royal de
Hongrie « prend volontiers acte de ce désistement lui notifié,
de même que du fait que, de la sorte, ces affaires litigieuses
dont la haute Cour fut saisie par le Gouvernement de la
République tchécoslovaque se trouvent dès maintenant heureu-
sement terminées et éliminées des relations entre le Royaume
de Hongrie et la République tchécoslovaque » ;

Considérant que le désistement du Gouvernement tchéco-
slovaque, dûment accepté par le Gouvernement hongrois et
notifié à la Cour, met fin à la procédure engagée ;

 
 

164 T. A, M. HUNGARO-TCHECOSLOVAQUE

Par CES MOTIFS,
La Cour,

Prenant acte de la déclaration de l'agent du Gouvernement
de la République tchécoslovaque du 8 avril 1933, portant
désistement du Gouvernement de la République tchécoslovaque
de ses « instances d'appel » introduites par ses requêtes des
7 et 20 juillet 1g32, et

Donnant acte à l'agent du Gouvernement royal de Hongrie
de sa déclaration du 18 avril 1933, portant acceptation par
le Gouvernement royal de Hongrie dudit désistement,

Déclare close la procédure ouverte par les requétes du
Gouvernement tchécoslovaque ;
Dit que lesdites affaires seront rayées du rôle de la Cour.

Fait en francais et en anglais, le texte frangais faisant foi,
au Palais de la Paix, à La -Haye, le douze mai mil neuf
cent trente-trois, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
respectivement au Gouvernement de la République tchéco-
slovaque et au Gouvernement royal de Hongrie.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.

 
